Exhibit 10.29

THIRD AMENDMENT TO FIRST LIEN
CREDIT AND GUARANTY AGREEMENT
AND WAIVER

          THIS THIRD AMENDMENT TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT AND
WAIVER dated as of March 19, 2007 (the “Agreement”) is entered into among GENTEK
INC., a Delaware corporation (“Holdings”), GENTEK HOLDING, LLC, a Delaware
limited liability company (the “Borrower”), certain Subsidiaries of the
Borrower, as Guarantors, the Lenders party hereto, Bank of America, N.A.
(“BOFA”), as Collateral Agent and Co-Administrative Agent and General Electric
Capital Corporation, as Co-Administrative Agent. All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

RECITALS

          WHEREAS, Holdings, the Borrower, the Guarantors, the Lenders, Goldman
Sachs Credit Partners L.P., as Joint Lead Arranger, Sole Bookrunner and
Syndication Agent, Banc of America Securities LLC, as Joint Lead Arranger,
General Electric Capital Corporation, as Co-Administrative Agent and Bank of
America, N.A., as Collateral Agent and Co-Administrative Agent entered into that
certain First Lien Credit and Guaranty Agreement dated as of February 28, 2005
(as amended or modified from time to time, the “Credit Agreement”);

          WHEREAS, Noma Holding Inc. (the “Seller”) sold certain assets (the
“Transferred Assets”) to Electrical Components International, Inc. (the
“Purchaser”) pursuant to that certain Asset Purchase Agreement dated as of
December 22, 2006 among the Purchaser, the Seller and Holdings;

          WHEREAS, the Borrower has requested that the Lenders permit the
Borrower to prepay the Second Lien Term Loans in full with the Net Asset Sale
Proceeds received from the sale of the Transferred Assets and the proceeds of
the Term B Loans (as defined below);

          WHEREAS, the Borrower has also requested that the Lenders amend the
Credit Agreement as set forth below;

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

          1.           Waiver. Subject to the other terms and conditions of this
Agreement, notwithstanding the terms of Section 2.14(a) of the Credit Agreement
and Section 6.5 of the Credit Agreement, the Lenders hereby agree that (a) the
Borrower shall not be required to prepay the Loans with the Net Asset Sale
Proceeds from the sale of the Transferred Assets and (b) the Borrower may prepay
the Second Lien Term Loans with the proceeds of the Term B Loan; provided that
the Borrower uses the Net Asset Sale Proceeds from the sale of the Transferred
Assets and the proceeds of the Term B Loan to repay the Second Lien Term Loans
in full on the Third Amendment Effective Date. The above waivers shall not
modify or affect the Credit Parties’ obligations to comply fully with the terms
of Section 2.14(a), Section 6.5 or any other duty, term, condition or covenant
contained in the Credit Agreement or any other Credit Document in the future.
This waiver is limited solely to the specific waivers identified in this Section
1, and nothing contained in this Agreement shall be deemed to constitute a
waiver of any other rights or remedies that the Co-Administrative Agents or any
Lender may have under the Credit Agreement or any other Credit Document or under
applicable law.

--------------------------------------------------------------------------------



          2.           Amendments. The Credit Agreement is hereby amended as
follows:

          (a)           The following definitions are hereby added to Section
1.1 of the Credit Agreement in the appropriate alphabetical order and shall read
as follows:

          “Excepted Asset Sales” means those Asset Sales described on Schedule
1.1(d) hereto.

          “Term B Loan” means a Term B Loan made by a Lender to Borrower
pursuant to Section 2.1(c) .

          “Term B Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Term B Loan and “Term B Term Loan Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s Term B
Loan Commitment, if any, is set forth on Appendix A-3 or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Term B Loan Commitments
as of the Third Amendment Effective Date is $50,000,000.

          “Term B Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Term B Loans of
such Lender; provided, at any time prior to the making of the Term B Loans, the
Term B Loan Exposure of any Lender shall be equal to such Lender’s Term B Loan
Commitment.

          “Term B Loan Installment” as defined in Section 2.12(b) .

          “Term B Loan Installment Date” as defined in Section 2.12(b) .

          “Term B Loan Maturity Date” means the earlier of (i) February 28,
2011, and (ii) the date that all Term B Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.

          “Term B Loan Note” means a promissory note in the form of Exhibit B-4,
as it may be amended, supplemented or otherwise modified from time to time.

          “Third Amendment Effective Date” means March 19, 2007.

          (b)           Part (i) of the definition of “Applicable Margin” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:

(i) with respect to Term Loans and Term B Loans that are (a) Eurodollar Rate
Loans, 2.25% per annum and (b) Base Rate Loans, 1.25% per annum; provided, that
in the event the Loans are rated B1 or better by Moody’s then the Applicable
Margin shall be (a) 2.00% per annum with respect to Eurodollar Rate Loans and
(b) 1.00% per annum with respect to Base Rate Loans;

          (c)           The definition of “Class” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:

          “Class” means (i) with respect to Lenders, each of the following
classes of Lenders: (a) Lenders having Term Loan Exposure, (b) Lenders having
Term B Loan

2

--------------------------------------------------------------------------------



Exposure and (c) Lenders having Revolving Exposure (including Swing Line
Lender), and (ii) with respect to Loans, each of the following classes of Loans:
(a) Term Loans, (b) Term B Loans and (c) Revolving Loans (including Swing Line
Loans).

          (d)           The definition of “Commitment” in Section 1.1 of the
Credit Agreement is hereby amended to read as follows:

          “Commitment” means any Revolving Commitment, Term Loan Commitment or
Term B Loan Commitment.

          (e)           The second parenthetical in the definition of
“Consolidated Excess Cash Flow” in Section 1.1 of the Credit Agreement is hereby
amended to read as follows:

(excluding (i) repayments of Revolving Loans or Swing Line Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments and (ii) repurchases of Term Loans and Term B Loans made pursuant to
Section 2.13(c))

          (f)           Part (c) of the definition of “Interest Period” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:

(c)(i) no Interest Period with respect to any portion of the Term Loans shall
extend beyond the Term Loan Maturity Date and (ii) no Interest Period with
respect to any portion of the Term B Loans shall extend beyond the Term B Loan
Maturity Date;

          (g)           The definition of “Loan” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:

          “Loan” means a Term Loan, a Term B Loan, a Revolving Loan and a Swing
Line Loan.

          (h)           The definition of “Pro Rata Share” in Section 1.1 of the
Credit Agreement is hereby amended to read as follows:

          “Pro Rata Share” means (i) with respect to all payments, computations
and other matters relating to the Term Loan of any Lender, the percentage
obtained by dividing (a) the Term Loan Exposure of that Lender by (b) the
aggregate Term Loan Exposure of all Lenders; (ii) with respect to all payments,
computations and other matters relating to the Term B Loan of any Lender, the
percentage obtained by dividing (a) the Term B Loan Exposure of that Lender by
(b) the aggregate Term B Loan Exposure of all Lenders and (iii) with respect to
all payments, computations and other matters relating to the Revolving
Commitment or Revolving Loans of any Lender or any Letters of Credit issued or
participations purchased therein by any Lender or any participations in any
Swing Line Loans purchased by any Lender, the percentage obtained by dividing
(a) the Revolving Exposure of that Lender by (b) the aggregate Revolving
Exposure of all Lenders. For all other purposes with respect to each Lender,
“Pro Rata Share” means the percentage obtained by dividing (A) an amount equal
to the sum of the Term Loan Exposure, Term B Loan Exposure and the Revolving
Exposure of that Lender, by (B) an amount equal to the sum of the aggregate Term
Loan Exposure, Term B Loan Exposure and the aggregate Revolving Exposure of all
Lenders.

3

--------------------------------------------------------------------------------



          (i)           The definition of “Requisite Class Lenders” in Section
1.1 of the Credit Agreement is hereby amended to read as follows:

          “Requisite Class Lenders” means, at any time of determination, (i) for
the Class of Lenders having Term Loan Exposure, Lenders holding more than 50% of
the aggregate Term Loan Exposure of all Lenders; (ii) for the Class of Lenders
having Term B Loan Exposure, Lenders holding more than 50% of the aggregate Term
B Loan Exposure of all Lenders; and (iii) for the Class of Lenders having
Revolving Exposure, Lenders holding more than 50% of the aggregate Revolving
Exposure of all Lenders.

                    (j)           The definition of “Requisite Lenders” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:

          “Requisite Lenders” means one or more Lenders having or holding Term
Loan Exposure, Term B Loan Exposure and/or Revolving Exposure and representing
more than 50% of the sum of (i) the aggregate Term Loan Exposure of all Lenders,
(ii) the aggregate Term B Loan Exposure of all Lenders and (iii) the aggregate
Revolving Exposure of all Lenders.

                    (k)           The definition of “Type of Loan” in Section
1.1 of the Credit Agreement is hereby amended to read as follows:

          “Type of Loan” means (i) with respect to either Term Loans, Term B
Loans or Revolving Loans, a Base Rate Loan or a Eurodollar Rate Loan, and (ii)
with respect to Swing Line Loans, a Base Rate Loan.

                    (l)           New Sections 2.1(c) and (d) are hereby added
to the Credit Agreement to read as follows:

          (c)           Term B Loan Commitments. Subject to the terms and
conditions hereof, each Lender severally agrees to make, on the Third Amendment
Effective Date, a Term B Loan to the Borrower in an amount equal to such
Lender’s Term B Loan Commitment. Borrower may make only one borrowing under the
Term B Loan Commitment which shall be on the Third Amendment Effective Date. Any
amount borrowed under this Section 2.1(c) and subsequently repaid or prepaid may
not be reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts owed
hereunder with respect to the Term B Loans shall be paid in full no later than
the Term B Loan Maturity Date. Each Lender’s Term B Loan Commitment shall
terminate immediately and without further action on the Third Amendment
Effective Date after giving effect to the funding of such Lender’s Term B Loan
Commitment on such date. The Term B Loans may consist of Eurodollar Rate Loans
or Base Rate Loans, as further provided herein.

          (d)           Borrowing Mechanics for Term B Loans. Borrower shall
deliver to BOFA a fully executed Funding Notice (y) three Business Days prior to
the Third Amendment Effective Date in the case of Term B Loans which are
Eurodollar Rate Loans and (z) one Business Day prior to the Third Amendment
Effective Date in the case of Term B Loans which are Base Rate Loans. Promptly
upon receipt by BOFA of such notice, BOFA shall notify each Lender of the
proposed borrowing. Each Lender shall make its Term B Loan available to BOFA in
immediately available funds by wire transfer of same day funds in Dollars, at
the Principal Office designated by BOFA. BOFA shall make the proceeds of the
Term B Loan available to the Borrower on the Third

4

--------------------------------------------------------------------------------



Amendment Effective Date by causing an amount of same day funds in Dollars equal
to the proceeds of the Term B Loan to be credited to the account of the Borrower
at the Principal Office designated by BOFA or to such other account as may be
designated in writing to BOFA by the Borrower.

                    (m)           Section 2.5(a) of the Credit Agreement is
hereby amended to read as follows:

          (a)           Pro Rata Shares. All Loans shall be made, and all
participations purchased, by Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Term Loan Commitment, Term B Loan Commitment or
any Revolving Commitment of any Lender be increased or decreased as a result of
a default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.

                    (n)           The last sentence of Section 2.5(b) of the
Credit Agreement is hereby amended to read as follows:

Nothing in this Section 2.5(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Term Loan Commitments, Term B Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that the Borrower may
have against any Lender as a result of any default by such Lender hereunder.

                    (o)           The following sentence is hereby added at the
end of Section 2.6 of the Credit Agreement:

The proceeds of the Term B Loans shall be applied by the Borrower to repay the
Second Lien Term Loans on the Third Amendment Effective Date.

                    (p)           Section 2.7(c) of the Credit Agreement is
hereby amended to read as follows:

          (c)           Notes. If so requested by any Lender by written notice
to the Borrower (with a copy to Administrative Agents) at least two Business
Days prior to the Closing Date, or at any time thereafter, the Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Term Loan, Term B Loan, Revolving Loan or Swing Line
Loan, as the case may be.

                    (q)           Clause (i) in Section 2.8(a) of the Credit
Agreement is hereby amended to read as follows:

          (i)           in the case of Term Loans, Term B Loans and Revolving
Loans:

                    (r)           The first sentence of Section 2.8(c) of the
Credit Agreement is hereby amended to read as follows:

          (c)           In connection with Eurodollar Rate Loans there shall be
no more than (i) five (5) Interest Periods outstanding at any time with respect
to Revolving Loans, (ii)

5

--------------------------------------------------------------------------------



five (5) Interest Periods outstanding at any time with respect to the Term Loans
and (iii) five (5) Interest Periods outstanding at any time with respect to the
Term B Loans.

                    (s)           Subclauses (ii) and (iii) of Section 2.8(e) of
the Credit Agreement are hereby amended to read as follows:

(ii) with respect to Term Loans and Term B Loans, shall accrue on a daily basis
on and to the March 31st, June 30th, September 30th and December 31st most
recently ended prior to such payment date and shall be payable in arrears on
each Interest Payment Date; (iii) shall accrue on a daily basis and shall be
payable in arrears upon any prepayment of Term Loans or Term B Loans, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid;.

                    (t)           The language preceding the proviso in Section
2.9(a)(i) of the Credit Agreement is hereby amended to read as follows:

          (i)           to convert at any time all or any part of any Term Loan,
Term B Loan or Revolving Loan equal to $500,000 and integral multiples of
$100,000 in excess of that amount from one Type of Loan to another Type of Loan;

                    (u)           A new Section 2.12(b) is hereby added to the
Credit Agreement following Section 2.12(a) to read as follows:

          (b)           Scheduled Installments for Term B Loans. The principal
amounts of the Term B Loans shall be repaid in consecutive quarterly
installments (each, a “Term B Loan Installment”) in the aggregate amounts set
forth below on the four quarterly scheduled Interest Payment Dates applicable to
Term B Loans (each, a “Term B Loan Installment Date”), commencing June 30, 2007:

Fiscal Quarter Term B Loan Installments June 30, 2007 $125,000 September 30,
2007 $125,000 December 31, 2007 $125,000 March 31, 2008 $125,000 June 30, 2008
$125,000 September 30, 2008 $125,000 December 31, 2008 $125,000 March 31, 2009
$125,000 June 30, 2009 $125,000 September 30, 2009 $125,000 December 31, 2009
$125,000 March 31, 2010 $125,000 June 30, 2010 $12,125,000 September 30, 2010
$12,125,000 December 31, 2010 $12,125,000 Term B Loan Maturity Date $12,125,000

Notwithstanding the foregoing, (x) such Term B Loan Installments shall be
reduced in connection with any voluntary or mandatory prepayments of the Term B
Loans, as the case may be, in accordance with Sections 2.13, 2.14 and 2.15, as
applicable; and (y) the

6

--------------------------------------------------------------------------------



Term B Loans, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the Term B Loan
Maturity Date.

                    (v)           The second parenthetical in Section 2.13 of
the Credit Agreement is hereby amended to read as follows:

(and Administrative Agents will promptly transmit such telephonic or original
notice for Term Loans, Term B Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender)

                    (w)           Section 2.13(c) of the Credit Agreement is
hereby amended to read as follows:

                                (c)           Certain Permitted Term Loan and
Term B Loan Repurchases.

          Notwithstanding anything to the contrary contained in this Section
2.13 or any other provision of this Agreement, so long as (i) there is no
Default, (ii) there is no Event of Default and (iii) no Default or Event of
Default would result therefrom, Borrower may repurchase outstanding Term Loans
and Term B Loans on the following basis:

          (i)           Borrower may repurchase all or any portion of the Term
Loans and the Term B Loans of one or more Lenders pursuant to an Assignment
Agreement, between Borrower and such Lender or Lenders in an aggregate principal
amount not to exceed (y) 10% of the initial aggregate principal amount of Term
Loans and Term B Loans with respect to all such repurchases pursuant to this
clause (i) and (z) $10,000,000 in any Fiscal Year; provided that, with respect
to such repurchases, Borrower shall simultaneously provide a copy of such
Assignment Agreement and any other agreements between Borrower and such Lender
with respect to such repurchase to Administrative Agents;

          (ii)          In addition, Borrower may make one or more offers (each,
an “Offer”) to repurchase all or any portion of the Term Loans and the Term B
Loans (such Term Loans and Term B Loans, the “Offer Loans”) of Lenders,
provided, (A) Borrower delivers a notice of such Offer to Administrative Agents
and all Lenders no later than noon (New York City time) at least five Business
Days in advance of a proposed consummation date of such Offer indicating (1) the
last date on which such Offer may be accepted, (2) the maximum dollar amount of
the Offer, (3) the repurchase price per dollar of principal amount of such Offer
Loans at which Borrower is willing to repurchase the Offer Loans and (4) the
instructions, consistent with this Section 2.13(c) with respect to the Offer
(which shall be reasonably acceptable to Borrower and Administrative Agents),
that a Lender must follow in order to have its Offer Loans repurchased; (B) the
maximum dollar amount of the Offer shall be no less than an aggregate
$1,000,000; (C) Borrower shall hold the Offer open for a minimum period of two
Business Days; (D) a Lender who elects to participate in the Offer may choose to
tender all or part of such Lender’s Offer Loans; and (E) the Offer shall be made
to Lenders holding the Offer Loans on a pro rata basis in accordance with their
Pro Rata Shares; provided, further that, if any Lender elects not to

7

--------------------------------------------------------------------------------



participate in the Offer, either in whole or in part, the amount of such
Lender’s Offer Loans not being tendered shall be excluded in calculating the pro
rata amount applicable to the balance of such Offer Loans;

          (iii)           With respect to all repurchases made by Borrower
pursuant to this Section 2.13(c), (A) Borrower shall pay all accrued and unpaid
interest, if any, on the repurchased Term Loans and Term B Loans to the date of
repurchase of such Term Loans and Term B Loans (B) Borrower shall have provided
to all Lenders all information that, together with any previously provided
information, would satisfy the requirements of Rule 10b-5 of the Exchange Act
with respect to an offer by Borrower to repurchase securities registered under
the Securities Act of 1933 (whether or not such securities are outstanding) as
if such offer was being made as of the date of such repurchase of Term Loans and
Term B Loans from a Lender and (C) such repurchases shall not be deemed to be
voluntary prepayments pursuant to this Section 2.13, Section 2.15 or 2.16
hereunder except that the amount of the Loans so repurchased shall be
repurchased between the Term Loans and the Term B Loans and applied on a pro
rata basis in each case to reduce the scheduled remaining Installments of
principal on such Term Loan and the remaining Term B Loan Installments of
principal on such Term B Loan, as applicable; and

          (iv)          Following repurchase by Borrower pursuant to this
Section 2.13(c), the Term Loans and Term B Loans so repurchased shall be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document, (B)
the making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Credit Document or (C) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. Any payment made by Borrower in
connection with a repurchase permitted by this Section 2.13(c) shall not be
subject to the provisions of either Section 2.16(a) or Section 2.17. Failure by
Borrower to make any payment to a Lender required by an agreement permitted by
this Section 2.13(c) shall not constitute an Event of Default under Section
8.1(a).

Notwithstanding any of the provisions set forth in this Agreement to the
contrary, Borrower, the Lenders and Agents hereby agree that nothing in this
Agreement shall be understood to mean or suggest that the Term Loans or the Term
B Loans constitute “securities” for purposes of either the Securities Act or the
Exchange Act.

                    (x)            Section 2.14(a) of the Credit Agreement is
hereby amended to read as follows:

          (a)           Asset Sales. No later than the third Business Day
following the date of receipt by any Credit Party of any Net Asset Sale Proceeds
(other than any Net Asset Sale

8

--------------------------------------------------------------------------------



Proceeds received from any Excepted Asset Sale), the Borrower shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.15(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, so long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the option, directly or through one or more of
its Subsidiaries, to invest Net Asset Sale Proceeds (in an aggregate amount not
to exceed $20,000,000 of such proceeds received by the Credit Parties in any
Fiscal Year) within three hundred sixty-five days of receipt thereof in
long-term assets of the general type used in the business of Borrower and its
Subsidiaries and Permitted Acquisitions; provided further, pending any such
investment such Net Asset Sale Proceeds shall be applied to prepay Revolving
Loans to the extent outstanding (without a reduction in Revolving Commitments)
and provided further, that any such Net Asset Sale Proceeds not so reinvested
within 365 days of receipt thereof shall be applied to prepay the Loans as set
forth herein.

                    (y)           The first parenthetical in Section 2.14(c) of
the Credit Agreement is hereby amended to read as follows:

(other than pursuant to (i) any employee stock or stock option compensation plan
and (ii) the exercise of warrants payable in cash in an amount not to exceed
$10,000,000 in any Fiscal Year and $30,000,000 in the aggregate from the Closing
Date through the applicable date of determination)

                    (z)           Section 2.14(e) of the Credit Agreement is
hereby amended to read as follows:

          (e)           Consolidated Excess Cash Flow. In the event that there
shall be Consolidated Excess Cash Flow for any Fiscal Year (commencing with the
Fiscal Year ending December 31, 2006), the Borrower shall, no later than ninety
days after the end of such Fiscal Year, prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.15(b) in an
aggregate amount equal to the sum of (i) 50% of such Consolidated Excess Cash
Flow minus (ii) any voluntary repurchases of the Term Loans or the Term B Loans
made by the Borrower pursuant to the terms hereof; provided, on any date that
the Leverage Ratio (determined for any such period by reference to the most
recent Compliance Certificate delivered pursuant to Section 5.1(d) calculating
the Leverage Ratio) shall be 3.50:1.00 or less, the Borrower shall not be
required to make the prepayments and/or reductions otherwise required hereby.

          (aa)           The third clause following the “:”in Section 2.15(a) of
the Credit Agreement and the last sentence of Section 2.15(a) of the Credit
Agreement are each hereby amended to read as follows:

           third, to prepay the Term Loans and the Term B Loans, on a pro rata
basis (in accordance with the outstanding principal amounts thereof).

          Any prepayment of any Term Loan pursuant to Section 2.13(a) shall be
further applied on a pro rata basis to reduce the scheduled remaining
Installments of principal on such Term Loan, and any prepayment of any Term B
Loan pursuant to Section 2.13(a) shall be further applied on a pro rata basis to
reduce the scheduled remaining Term B Installments of principal on such Term B
Loan.

9

--------------------------------------------------------------------------------



          (bb)         The first clause following the “:” in Section 2.15(b) of
the Credit Agreement is hereby amended to read as follows:

          first, to prepay Term Loans and Term B Loans, on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) and shall
be further applied on a pro rata basis to the remaining scheduled Installments
of principal of the Term Loans and remaining scheduled Term B Loan Installments
of principal of the Term B Loans;

                    (cc)         The language preceding the “:” in Section
3.2(a) is hereby amended to read as follows:

          (a)           Conditions Precedent. The obligation of each Lender to
make any Loan, or Issuing Bank to issue any Letter of Credit, on any Credit
Date, including the Closing Date, the Term Loan Funding Date and the Third
Amendment Effective Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:

          (dd)         Section 3.2(a)(vi) of the Credit Agreement is hereby
amended to read as follows:

                                          (a)           [Intentionally omitted.]

                    (ee)         Section 5.1(a) of the Credit Agreement is
hereby amended to read as follows:

                                          (a)           [Intentionally omitted.]

                            (ff)          Section 6.1(o) of the Credit Agreement
is hereby amended to read as follows:

          (o)           other Indebtedness of Holdings and its Subsidiaries in
an aggregate amount not to exceed at any time $25,000,000; and

                    (gg)         Section 6.2(p) of the Credit Agreement is
hereby amended to read as follows:

          (p)           other Liens securing Indebtedness in an aggregate amount
not to exceed $25,000,000 at any time outstanding.

          (hh)         The “.”at the end of Section 6.5(d) of the Credit
Agreement is replaced with a “; and” and the following new clause (e) is hereby
added at the end of Section 6.5 of the Credit Agreement to read as follows:

          (e)           Holdings may repurchase shares of its Capital Stock;
provided that (i) no Default or Event of Default exists immediately prior to and
after giving effect to any such repurchase and (ii) the aggregate amount of all
such repurchases of Capital Stock by Holdings pursuant to this Section 6.5(e)
from the Third Amendment Effective Date through the remaining term of this
Agreement shall not exceed $100,000,000; provided that Holdings may make
additional repurchases of its Capital Stock in excess of the threshold
established in clause (ii) above if the Borrower delivers a revised Compliance
Certificate demonstrating that the Leverage Ratio calculated on a pro forma
basis after giving effect to such repurchase (as if such repurchase had occurred
in the beginning of the period set forth in such Compliance Certificate) is at
least .50 less than the ratio required to be maintained by Section 6.8(b) .

10

--------------------------------------------------------------------------------



          (ii)           Sections 6.8(a), (b) and (c) of the Credit Agreement
are each hereby amended to read as follows:

          (a)           Interest Coverage Ratio. Holdings shall not permit the
Interest Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending December 31, 2006, to be less than the correlative
ratio indicated:

Fiscal Quarter Interest Coverage Ratio December 31, 2006 2.75:1.00 March 31,
2007 2.75:1.00 June 30, 2007 2.75:1.00 September 30, 2007 2.75:1.00 December 31,
2007 and each fiscal 3.00:1.00 Quarter ending thereafter  


          (b)           Leverage Ratio. Holdings shall not permit the Leverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending December 31, 2006 to exceed the correlative ratio indicated:

Fiscal Quarter Leverage Ratio December 31, 2006 4.00:1.00 March 31, 2007
4.00:1.00 June 30, 2007 4.00:1.00 September 30, 2007 4.00:1.00 December 31, 2007
and each fiscal 3.50:1.00 Quarter ending thereafter  


          (c)           Maximum Consolidated Capital Expenditures. Holdings
shall not, and shall not permit its Subsidiaries to, make or incur Consolidated
Capital Expenditures, in any Fiscal Year indicated below, in an aggregate amount
for Holdings and its Subsidiaries in excess of the corresponding amount set
forth below opposite such Fiscal Year (other than those funded with (i) the Net
Asset Sale Proceeds of any Asset Sale (including without limitation the Net
Asset Sale Proceeds of any Excepted Asset Sale) that are not required to be used
to prepay the Loans pursuant to Section 2.14(a) or (ii) insurance proceeds);
provided, such amount for any Fiscal Year shall be increased by an amount equal
to the excess, if any, (but in no event more than $15,000,000) of such amount
for the previous Fiscal Year (as adjusted in accordance with this proviso) over
the actual amount of such Consolidated Capital Expenditures for such previous
Fiscal Year:

Fiscal Year Consolidated Capital   Expenditures 2005 $43,800,000 2006
$36,900,000 2007 $44,000,000 2008 $42,000,000 2009 $33,000,000

                    (jj)          Clause (3) of Section 6.9(b) of the Credit
Agreement is hereby amended to read

11

--------------------------------------------------------------------------------



             as follows:

(3) the Net Asset Sale Proceeds thereof (other than any Net Asset Sale Proceeds
received from any Excepted Asset Sale) shall be applied as required by Section
2.14(a) and

                    (kk)         Section 6.9(d) of the Credit Agreement is
hereby amended to read as follows:

          (d)           Permitted Acquisitions, the non-equity consideration for
which constitutes (i) less than $40,000,000 in the aggregate in any Fiscal Year;
and (ii) less than $100,000,000 in the aggregate from the Third Amendment
Effective Date to the date of determination; provided, that the non-equity
consideration of any Permitted Acquisition may exceed the limitations set forth
in clauses (i) and (ii) of this Section 6.9(d), if the Borrower delivers a
revised Compliance Certificate demonstrating that the Leverage Ratio calculated
on a pro forma basis in accordance with Section 6.9(d) after giving effect to
such Permitted Acquisition (as if such Permitted Acquisition had occurred in the
beginning of the period set forth in such Compliance Certificate) is at least
.50 less than the ratio required to be maintained by Section 6.8(b) (it being
understood and agreed that (x) any Cash proceeds received by Holdings from a
capital contribution, or the issuance of Capital Stock, and used as
consideration to make a Permitted Acquisition within 90 days of receipt of such
Cash proceeds shall be considered equity consideration (and not cash
consideration counting toward the baskets above) for purposes of this Section
6.9(d) and (y) any proceeds of a Revolving Loan borrowing and/or Cash used to
fund in whole or in part a Permitted Acquisition shall be considered equity
consideration (and not cash consideration counting toward the baskets above) for
purposes of this Section 6.9(d) so long as such Revolving Loan and/or Cash is
immediately repaid or replenished in full with Cash proceeds received by
Holdings from a capital contribution, or the issuance of Capital Stock within 90
days of the date of the consummation of such Permitted Acquisition);

                    (ll)          Section 6.11 of the Credit Agreement is hereby
amended to read as follows:

                           6.11      [Intentionally omitted.]

                    (mm)      Clause (B) of Section 10.6(c)(ii) of the Credit
Agreement is hereby amended to read as follows:

(B) $1,000,000 as of the Trade Date (or such lesser amount as may be agreed to
by Borrower and Administrative Agents or as shall constitute the aggregate
amount of the Term Loan or the Term B Loan of the assigning Lender) with respect
to the assignment of Term Loans and Term B Loans;

                    (nn)       Section 10.6(d) of the Credit Agreement is hereby
amended to read as follows:

          (d)           Mechanics. Assignments of Term Loans and Term B Loans by
Lenders may be made via an electronic settlement system acceptable to
Administrative Agents as designated in writing from time to time to the Lenders
by Administrative Agents (the “Settlement Service”). Each such assignment shall
be effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be consistent with the other provisions of this Section 10.6. Each assignor
Lender and proposed assignee shall comply with the requirements of the
Settlement Service in connection with effecting any transfer of Loans

12

--------------------------------------------------------------------------------



pursuant to the Settlement Service. Administrative Agents’ and Borrower’s
consent shall be deemed to have been granted, with regard to any Lender set
forth on a list of preapproved lenders agreed to in advance between Borrower and
GSCP, pursuant to Section 10.6(c)(ii) with respect to any transfer effected
through the Settlement Service. Subject to the other requirements of this
Section 10.6, assignments and assumptions of Term Loans and Term B Loans may
also be effected by manual execution and delivery to the Administrative Agents
of an Assignment Agreement with, in the case of an assignment pursuant to
Section 10.6(c)(ii), the prior written consent of each of Borrower and
Administrative Agents (such consent not to be (x) unreasonably withheld or
delayed or (y) in the case of Borrower, required at any time an Event of Default
shall have occurred and then be continuing). Initially, assignments and
assumptions of Term Loans and Term B Loans shall be effected by such manual
execution until Administrative Agents notify Lenders to the contrary.
Assignments and assumptions of Revolving Loans and Revolving Commitments shall
only be effected by manual execution and delivery to the Administrative Agents
of an Assignment Agreement. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agents such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c) . Notwithstanding
anything herein or in any Assignment Agreement to the contrary and (i) unless
notice to the contrary is delivered to the Lenders from the Administrative
Agents or (ii) so long as no Default or Event of Default has occurred and is
continuing, payment to the assignor by the assignee in respect of the settlement
of an assignment of any Term Loan or Term B Loan (but not any Revolving Loan or
Revolving Commitment) shall include such compensation to the assignor as may be
agreed upon by the assignor and the assignee with respect to all unpaid interest
which has accrued on such Term Loan or Term B Loan to but excluding the
Assignment Effective Date. On and after the applicable Assignment Effective
Date, the applicable assignee shall be entitled to receive all interest paid or
payable with respect to the assigned Term Loan or Term B Loan, whether such
interest accrued before or after the applicable Assignment Effective Date.

          (oo)         A new Appendix A-3 is hereby added to the Credit
Agreement to read as provided on Appendix A-3 attached hereto.

          (pp)         A new Schedule 1.1(d) is hereby added to the Credit
Agreement to read as provided on Schedule 1.1(d) attached hereto.

          (qq)         Exhibit A-1 to the Credit Agreement is hereby amended to
read as provided on Exhibit A-1 attached hereto.

          (rr)           Exhibit A-2 to the Credit Agreement is hereby amended
to read as provided on Exhibit A-2 attached hereto.

          (ss)          A new Exhibit B-4 is hereby added to the Credit
Agreement to read as provided on Exhibit B-4 attached hereto.

          3.           Conditions Precedent. This Agreement shall be effective
upon satisfaction of the following conditions precedent:

13

--------------------------------------------------------------------------------



          (a)           Receipt by BOFA of counterparts of this Agreement duly
executed by the Borrower, the Guarantors and the Requisite Lenders; and

          (b)           Receipt by BOFA of a certificate of an Authorized
Officer of the Borrower, in form and substance reasonably satisfactory to BOFA,
(i) certifying that the Organizational Documents of each Credit Party delivered
on the Closing Date have not been amended, supplemented or otherwise modified
since the Closing Date except as otherwise disclosed in a public filing or to
BOFA directly, and remain in full force and effect as of the Third Amendment
Effective Date, (ii) attaching resolutions of each Credit Party approving and
adopting this Agreement, the transactions contemplated herein and authorizing
the execution and delivery of this Agreement and any documents, agreements or
certificates related thereto and certifying that such resolutions have not been
amended, supplemented or otherwise modified and remain in full force and effect
as of the Third Amendment Effective Date and (iii) certifying that Holdings and
its Subsidiaries (after giving effect to this Agreement and the incurrence of
Indebtedness related hereto) are Solvent on a consolidated basis.

          (c)           Receipt by the BOFA of favorable opinions of legal
counsel to the Credit Parties, addressed to BOFA and each Lender, dated as of
the Third Amendment Effective Date, in form and substance satisfactory to BOFA.

          (d)           Receipt by BOFA of a payoff letter from Goldman Sachs
Credit Partners L.P., in its capacity as administrative agent under the Second
Lien Credit Agreement, containing the payoff amount for the Second Lien Term
Loans and other agreements reasonably satisfactory to BOFA and the Borrower.

4.           Miscellaneous.

          (a)           The Credit Agreement, and the obligations of the Credit
Parties thereunder and under the other Credit Documents, are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.

          (b)           Each Guarantor (i) acknowledges and consents to all of
the terms and conditions of this Agreement, (ii) affirms all of its obligations
under the Credit Documents and (iii) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Credit Documents.

          (c)           The Borrower and the Guarantors hereby represent and
warrant as follows:

          (i)           Each Credit Party has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

          (ii)          This Agreement has been duly executed and delivered by
the Credit Parties and constitutes each of the Credit Parties’ legal, valid and
binding obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

          (iii)         No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental authority
or third party is required in connection with the execution, delivery or
performance by any Credit Party of this Agreement.

14

--------------------------------------------------------------------------------



          (d)           This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of this Agreement by telecopy shall be effective as an
original and shall constitute a representation that an executed original shall
be delivered.

          (e)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

15

--------------------------------------------------------------------------------



          Each of the parties hereto has caused a counterpart of this Agreement
to be duly executed and delivered as of the date first above written.

BORROWER: GENTEK HOLDING, LLC     By:           s/WILLIAM E. REDMOND, Jr   Name:
WILLIAM E. REDMOND, Jr   Title: President and Chief Executive Officer  
GUARANTORS: GENTEK INC.     By:           s/WILLIAM E. REDMOND, Jr   Name:
WILLIAM E. REDMOND, Jr   Title:    President and Chief Executive Officer    
BALCRANK PRODUCTS INC.
 
BINDERLINE DRAFTLINE, INC.
  DEFIANCE, INC.  
DEFIANCE KINEMATICS INC.
  DEFIANCE PRECISION PRODUCTS, INC.   DEFIANCE PRECISION PRODUCTS MANAGEMENT LLC
  DEFIANCE PRECISION PRODUCTS MANUFACTURING LLC   DEFIANCE TESTING & ENGINEERING
SERVICES, INC.   FINI ENTERPRISE, INC.   GENERAL CHEMICAL LLC   GENERAL CHEMICAL
PERFORMANCE PRODUCTS LLC   GENERAL CHEMICAL WEST LLC   GENTEK TECHNOLOGIES
MARKETING INC.   HY-FORM PRODUCTS, INC.   PRINTING DEVELOPMENTS, INC.   REHEIS,
INC.  
TOLEDO TECHNOLOGIES INC.
  TOLEDO TECHNOLOGIES MANAGEMENT LLC   TOLEDO TECHNOLOGIES MANUFACTURING LLC  
VIGILANT NETWORKS LLC       By:      s/James
Imbriaco                                           Name:  James Imbriaco  
Title: Secretary


GENTEK HOLDING, LLC
THIRD AMENDMENT TO FIRST LIEN CREDIT
AND GUARANTY AGREEMENT AND WAIVER

--------------------------------------------------------------------------------



  BANK OF AMERICA, N.A., as Collateral Agent and   Co-Administrative Agent      
    By:__________________________________   Name:   Title:       BANK OF
AMERICA, N.A., as a Lender           By:__________________________________  
Name:   Title:           GENERAL ELECTRIC CAPITAL CORPORATION,   as
Co-Administrative Agent and a Lender          
By:__________________________________   Name:   Title:


GENTEK HOLDING, LLC
THIRD AMENDMENT TO FIRST LIEN CREDIT
AND GUARANTY AGREEMENT AND WAIVER

--------------------------------------------------------------------------------



LENDERS: [Insert name of applicable Lender]      
By:__________________________________
  Name:   Title:


GENTEK HOLDING, LLC
THIRD AMENDMENT TO FIRST LIEN CREDIT
AND GUARANTY AGREEMENT AND WAIVER

--------------------------------------------------------------------------------